Citation Nr: 1758136	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  11-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for vascular disease, to include deep venous thrombosis (DVT) and venous thromboembolism, and as secondary to the service-connected diabetes mellitus type II.

2.  Entitlement to an initial compensable disability rating for Nevi (claimed as skin disorder).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1966 to August 1969.  He had active duty for training from May 1965 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for vascular disease and granted service connection for a skin disorder, characterized as "Nevi," assigning a noncompensable rating for that disorder. 

Entitlement to service connection for hypertension was also appealed.  As the RO has since granted the claim in full by an August 2017 rating decision, the appeal is resolved.

In March 2017, the Board remanded the claim for service connection for vascular disease only, as the Veteran's appeal of the noncompensable rating for his service-connected skin disorder was stayed pending resolution of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  All remand instructions as to the service connection for vascular disease claim are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

In August 2017, the Board remanded the claim for an increased rating for skin disorder, only, as service connection for vascular disease was in remand status and was not ripe for review.  As explained further below, adjudication for the increased rating claim for skin disorder is remanded.

The Veteran has withdrawn his Board hearing request.

Based on the diagnosis of the April 2017 VA examiner, the Board has recharacterized the venous disorder issue on appeal to include venous thromboembolism, as noted on the title page.
The issue of entitlement to an increased rating for skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a vascular disorder to include deep vein thrombosis and venous thromboembolism that is etiologically related to a disease, injury, or event which occurred in service, or service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a vascular disorder to include deep vein thrombosis and venous thromboembolism have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  See the March and May 2009 VCAA letters which comply with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STR) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  The Veteran was provided a VA examination in April 2017.  The examiner took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012).

Venous Disorder

The Veteran contends that his vascular disease is secondary to his service-connected diabetes mellitus.  

The Board finds the greater weight of evidence of record supports the finding that the Veteran's venous condition was incurred post service and is unrelated to service or to the service-connected diabetes mellitus or its complications.

The Veteran was diagnosed with diabetes mellitus in 2008.  In September 2009, he was afforded a VA examination.  The report from this examination reflects that, in addition to diabetes, he presented with diagnoses of deep venous thrombosis of the left leg, with onset in 2000.  The examiner indicated that the Veteran's peripheral edema was caused by stasis and was unrelated to diabetes.

The Veteran appeared for a VA examination in April 2017.  The examiner reviewed the claims file and examined the Veteran in person.  Venous thromboembolism was diagnosed.  The Veteran stated that his symptoms started with swelling and pain in 2000.  The examiner opined that the venous thromboembolism is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner further opined that the venous thromboembolism was less likely than not aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus.  The examiner stated that the claims file does not have documentation that the Veteran was hospitalized for any treatment of diabetic complications that may have led the Veteran to develop venous stasis and subsequent VTE.  In addition, it is common medical knowledge that diabetes is not an independent risk factor for the development of VTE.  The examiner included citations to a medical journal.  The examiner stated that there is no claims file evidence of aggravation due to any diabetic complication.  

Further, the Veteran is not competent to attribute his venous disorder to his diabetes mellitus or its complications.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current venous disorder and diabetes.  As such, the Board ascribes far more weight to the conclusions of the VA examiner, who concluded that the Veteran's currently diagnosed venous thromboembolism was not caused by or aggravated by service-connected diabetes mellitus or its complications.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Veteran has not contended that his venous disease is directly related to service.  Nevertheless, the Board notes that the preponderance of the evidence is against direct service connection.  The onset of the Veteran's vascular disease symptoms was decades after service.  The STRs reflect no sign of vascular disease symptoms, diagnosis or treatment.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current venous disorder and his service-connected diabetes mellitus and complications.  The only evidence of record which links the venous disorder with diabetes is the Veteran's own allegations.  The Board places more probative weight on the opinion of the competent VA medical professional who provided the medical opinion, based on stated review of the medical records and claims file and physical examination of the Veteran, than on the Veteran's lay assertions that his current venous thromboembolism is related to his service-connected diabetes mellitus and complications.  The Veteran is not competent to link his venous disorder with diabetes and his allegations have not probative value.  The preponderance of the evidence demonstrates that the Veteran's venous disorder was not caused or aggravated by service-connected diabetes mellitus or its complications.  

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

ORDER

Entitlement to service connection for vascular disease, to include deep venous thrombosis (DVT) and venous thromboembolism, and as secondary to the service-connected diabetes mellitus type II, is denied.


REMAND

In regard to the increased rating claim for a skin disorder, there is a recent VA examination of record.  See the September 2017 VA examination report.  The RO has not considered this evidence, and there is no waiver of the RO's initial consideration of such evidence.  Therefore, a remand is required so that the AOJ may evaluate the new evidence and issue a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2017).  During this time, the Veteran's representative is encouraged to submit argument or an Informal Hearing Presentation (IHP) for this particular issue on the Veteran's behalf.  

Accordingly, the case is REMANDED for the following action:

After any additional development has been conducted, the RO must readjudicate the issue on appeal, in light of the newly submitted evidence of record dated September 2017.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


